470 S.E.2d 235 (1996)
266 Ga. 662
HOOD
v.
The STATE.
No. S96A0157.
Supreme Court of Georgia.
May 13, 1996.
Hurl R. Taylor, Jr., Atlanta, for Benny Hood.
Lewis R. Slaton, Dist. Atty., Atlanta, Michael J. Bowers, Atty. Gen., Department of Law, Atlanta, Christopher S. Brasher, Asst. Atty. Gen., Department of Law, Atlanta, Leonora Grant, Anita Wallace, Asst. Dist. Attys., Atlanta, for the State.
FLETCHER, Presiding Justice.
A jury convicted Benny Hood of malice and felony murder in the shooting death of Brian Cobb.[1] Hood appeals contending that he was prejudiced by the presence of the victim's grandmother in the courtroom prior to her testimony. Because there was no harm and no objection to the violation of the rule of sequestration, we affirm.
The evidence at trial showed that on Superbowl Sunday, January 30, 1994, Benne Copeland drove Cedric Penson, Dexter Sistrunk, and the victim Brian Cobb to Benny Hood's house. Copeland went to get Hood, and when the two returned to the others waiting in the car, Hood led the group to a wooded area under the guise of showing them a place to buy marijuana. Once in the wooded area, Copeland got a gun from Penson and shot the victim.[2] Hood later boasted to other friends about his role in the murder. Penson and Sistrunk testified against Hood.
1. After reviewing the evidence in the light most favorable to the jury's determination of guilt, we conclude that a rational *236 trier of fact could have found Hood guilty of the crimes charged beyond a reasonable doubt.[3]
2. The state called the victim's grandmother as the fourth witness. She testified that she had been in the courtroom and heard the preceding witnesses. Hood contends that the court erred in not enforcing the rule of sequestration and that he was harmed. A review of the record, however, does not support a finding of harm. Additionally, Hood failed to object to her testifying and, therefore, failed to preserve this issue for appeal.[4]
Judgment affirmed.
All the Justices concur.
NOTES
[1]  The crime occurred January 30, 1994. Hood was indicted on July 1, 1994. The jury returned its guilty verdicts on December 15, 1994. The trial court merged the felony and malice murder counts and sentenced Hood to life imprisonment. Hood filed a motion for new trial on December 19, 1994 and amended it on May 22, 1995 and June 7, 1995. The trial court denied the motion on June 29, 1995. Hood filed a notice of appeal on July 26, 1995; the case was docketed in this court on October 25, 1995 and oral argument held on January 9, 1996.
[2]  We affirmed Copeland's conviction for malice murder. 266 Ga. 664, 469 S.E.2d 672 (1996).
[3]  Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979).
[4]  See Earnest v. State, 262 Ga. 494, 495, 422 S.E.2d 188 (1992).